— Judgment unanimously affirmed. Memorandum: We disagree with defendant’s claim that Officer Blaho bolstered the credibility of the People’s witnesses when she testified that, based upon statements provided by the tenants, she prepared an "arrest package” for defendant. The tenants of the apartment building where defendant was arrested were all called by the People to testify. Officer Blaho’s testimony did not suggest that there was any higher degree of reliability to be accorded their testimony than that provided by the witnesses themselves (see, People v Brown, 115 AD2d 485, Iv denied 67 NY2d 760).
We have reviewed defendant’s remaining argument and find no merit to it. (Appeal from judgment of Monroe County Court, Connell, J.—burglary, second degree; petit larceny.) Present—Doerr, J. P., Boomer, Green, Pine and Davis, JJ.